Case 1:15-cv-24012-CMA Document 163 Entered on FLSD Docket 07/07/2020 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 15-24012-CIV-ALTONAGA/Reid

  JOSEPH HARVEY,

         Plaintiff,
  vs.

  UNITED STATES OF AMERICA, et al.,

        Defendants.
  ___________________________________/

                                                ORDER

         THIS CAUSE came before the Court on Plaintiff, Joseph Harvey’s “Motions for Notice

  of Appeal and Leave to Request Informa Pauperis” [ECF Nos. 161, 162], docketed as a Notice of

  Appeal on July 7, 2020.

         Courts may authorize a party to proceed in forma pauperis in any suit, or appeal thereof,

  so long as the party complies with the prescriptions of 28 U.S.C. section 1915(a). In order to

  appeal in forma pauperis, Plaintiff must attach to the Motion “an affidavit that: (A) shows in the

  detail prescribed by Form 4 of the Appendix of Forms the party’s inability to pay or to give security

  for fees and costs; (B) claims an entitlement to redress; and (C) states the issues that the party

  intends to present on appeal.” Fed. R. App. P. 24(a)(1). Plaintiff has not filed the required affidavit

  detailing his inability to pay the required filing fee. Accordingly, it is

         ORDERED AND ADJUDGED that the Motion [ECF No. 162] is DENIED.

         DONE AND ORDERED in Miami, Florida, this 7th day of July, 2020.



                                                             _________________________________
                                                             CECILIA M. ALTONAGA
                                                             UNITED STATES DISTRICT JUDGE
  cc:    counsel of record; Plaintiff
